McGown, J.
The evidence shows that the fixtures, carbon lights, etc., were put in defendants’ store by plaintiffs, who were interested in the albocarbon light, and in gas fixtures generally, and that they were put in at plaintiffs’ request, on trial, with the consent of the defendants. There was no question raised on the trial as to the value of the fixtures, lights, etc., as *582proven by plaintiffs; and the only question in dispute, and upon which the jury were required to pass, was whether the defendants were satisfied with the result of the trial. Defendants testified, which was not contradicted, that they could not use the same on account of the great heat caused by the lights. This question was, we think, fully and fairly presented to the jury by the trial justice in his charge, and, if any errors were committed by the trial justice at the commencement of his charge, such errors were corrected by the trial justice in his subsequent charge. We do not .find sufficient errors, if any were committed, to require a reversal of the judgment. Judgment must therefore be affirmed, with costs.